On Petition for Rehearing.
Terrell, J.
The petition for rehearing is based on seven grounds, all of which were thoroughly considered and passed on in connection with the main opinion.
The primary question for determination in an action of' replevin under our statute is one of wrongful detention,, and since this cause goes back for a new trial, we think it proper in line with the suggestion of attorneys for defendant in error in their petition for rehearing to express our views-on some of the assignments of error not discussed in the main opinion.
*321Assignments eleven and twelve to the effect that the court erred in admitting contracts of sale made by defendants covering certain units of the abstract plant in question are not well founded, and we think this testimony was properly admitted. The assignments challenging the manner of valuing the articles and the wording of the judgment in that it used the word “business” instead of “plant,” and that it erroneously used the word “fixtures,” are also without merit.
On the question of whether the value should be fixed as of the time of unlawful detention or as of the time of trial we think the decided weight of authority supports the rule that in replevin damages will be the value of the property at the time of taking or unlawful detention with interest from date of taking. Interest as here used is ordinarily the interest on the value, but conditions may arise in which interest would be measured in use value, or in other terms. For a full discussion of this rule see Fell v. Union Pac. R. Co., 32 Utah 101, 88 Pac. Rep. 1003, 28 L. R. A. (N. S.) 1, text 42. A careful examination of the authorities supporting the exceptions to the rule as here announced appear to be based on conditions not prevailing in this State, and the record discloses nothing to take the ease at bar out of the rule. 23 R. C. L. 914, par. 77, 78, 79.
Other questions with reference to the form of judgment and instructions of the court on ownership or title are not discussed here because the sureties are not before the court, and the evidence at the next trial may present a,n entirely different state of facts.
The petition for rehearing is denied.
Whitfield, P. J., and West, J'., Concur.
Taylor, C. J., and Ellis and Browne, J. J., Concur in the Opinion.